5. Situation in China after the earthquake and before the Olympic Games (vote)
- Before the vote on Amendment 7:
Madam President, my oral amendment is to paragraph 8, which urges the Chinese authorities to stop discrimination against various groups. My proposal is to insert, after 'trade union activists', the words 'Falun Gong members'. These are people who practise a particular kind of movement and breathing, but they are treated as dissidents and persecuted by the Communist authorities.
(The oral amendment was accepted)
- After the vote:
(DE) Madam President, we have quite a large number of important votes today. With that in mind, it is really not necessary for Mr Cohn-Bendit to provide a non-stop flow of comments and conversation to accompany the voting; it is distracting.
Madam President, I would like to draw attention to the fact that we have just rejected an amendment asking for the release of someone we nominated for the Sakharov Prize. The next time we award the Sakharov Prize, in December, we had better give them a set of chains and they can go straight to jail!
(Loud applause)